Case 5:21-cv-00239-D Document1-1 Filed 03/22/21 Page 1 of 17

pec F

FR 10 2021

FLED IN DISTRICT COURT

IN THE DISTRICT COURT OF OKLAHOMA COUN KLAHOMA COUNTY
STATE OF OKLAHOMA ° OM

APRIL MICHELLE BURCKHALTER
BENJI ADAM BURCKHALTER
Plaintiffs
v.

MICHELIN NORTH AMERICA, INC.,
a Foreign Corp.

FORD MOTOR COMPANY,
a Foreign Corp.;

BALLARD'S OF CLINTON, INC. d/b/a
MCKINSEY MOTOR COMPANY, an
Oklahoma Domestic for-Profit Business
Corporation

Defendants

 

FEB ~ 9 2021

WARREN
ROOURT CLERK
50

 

Case No. CJ-2021-
ATTORNEYS LIEN CLAIMED
JURY TRIAL DEMANDED

CJ-2021-606 %

PLAINTIFES’ PETITION
Plaintiffs, APRIL MICHELLE BURCKHALTER and BENJI ADAM BURCKHALTER,

bring this product liability and negligence action against Defendants, MICHELIN NORTH

AMERICA, INC., FORD MOTOR COMPANY and BALLARD'S OF CLINTON, INC. d/b/a

MCKINSEY MOTOR COMPANY, and contends as follows:

PARTIES AND JURISDICTION
1. Atall times material hereto, Plaintiff, APRIL MICHELLE BURCKHALTER, was and is

a resident and citizen of the State of Oklahoma.

2. At all times material hereto, Plaintiff, BENJ] ADAM BURCKHALTER, was and is a

resident and citizen of the State of Oklahoma.

3. At all times material hereto, Defendant, MICHELIN NORTH AMERICA, INC.

(hereinafter referred to as “MNA"”) was and is a foreign corporation with its principal

place of business in Greenville, South Carolina. Defendant, MNA, is registered to do
Case 5:21-cv-00239-D Document1-1 Filed 03/22/21 Page 2 of 17

business in the State of Oklahoma, is doing business in the State of Oklahoma and
may be served through tis Oklahoma registered agent for service of process: The

Corporation Company, 1833 S. Morgan Rd., Oklahoma City, OK 73128.

. Atall times material hereto, specific jurisdiction existed and exists over the Defendant,

MNA. MNA, individually and through its affiliated corporations, was engaged in the
business of designing, developing, manufacturing, testing, engineering, assembling,
marketing, promoting, advertising, distributing and selling tires to the consuming public

in the State of Oklahoma. This includes the BF Goodrich Rugged Trail T/A LT
245/75 R17 bearing DOT Number M3430R413415 (hereinafter referred to as the

“Subject Tire”), other BF Goodrich tires, and related MNA tires, products and tire
services sold and/or provided through agent retailers throughout the State of
Oklahoma. MNA tires were designed and manufactured for interstate travel, which
includes Oklahoma. MNA specifically advertised its tires on a continuous basis in
Oklahoma. MNA maintains multiple dealerships throughout Oklahoma through which
MNA established channels for providing regular advice, services and product
information to Oklahoma customers such as Apri! Michelle Burckhaiter and Benji
Adam Burckhalter. MNA sent technical service bulletins and recalls related to BF
Goodrich Rugged Trail T/A tires, and other related MNA tires, into Oklahoma and
directed customers to approved MNA service centers in Oklahoma to perform recall
and service bulletin work on MNA tires. MNA provided a warranty on its tires, thereby

subjecting itself to the laws of the particular state, including Oklahoma, and availing

‘itself of the same. At all times material hereto, MNA served the Oklahoma market and

expected its vehicles, including MNA tires and the Subject Tire, to be sold and/or used
in Oklahoma. Defendant, MNA, conduct with regard to the Subject Tire and other

MNA tires was specifically directed at customers in the State of Oklahoma, resulting
Case 5:21-cv-00239-D Document1-1 Filed 03/22/21 Page 3 of 17

in significant economic benefit for MNA. Piaintiffs’ claims are connected with and/or
related to MNA’s contacts with Oklahoma and there is little or no burden on MNA in
litigating this case in an Oklahoma court.

. Atail times material hereto, Defendant, FORD MOTOR COMPANY, INC. (hereinafter
referred to as “FORD") was and is a foreign corporation with its principal place of
business in Dearborn, MI. Defendant, FORD, is registered to do business in the State
of Oklahoma, is doing business in the State of Oklahoma and may be served through
tis Oklahoma registered agent for service of process: The Corporation Company, 1833
S. Morgan Rd., Oklahoma City, OK 73128.

. Atall times material hereto, specific jurisdiction existed and exists over the Defendant,
FORD. FORD, individually and through its affiliated corporations, was engaged in the
business of designing, developing, manufacturing, testing, engineering, assembling,
marketing, promoting, advertising, distributing and selling automobiles and component
parts of automobiles to the consuming public in the State of Oklahoma. This includes
the 2016 F350 Pick-up truck bearing Vehicle identification Number (VIN):
1FT8W3DTOGEA98192 (hereinafter referred to as the "Subject Vehicle”), other Ford
F350 Pick-Up Trucks, and related Ford vehicles, parts, products and automotive
services sold and/or provided through agent retailers throughout the State of
Oklahoma. FORD vehicles were designed and manufactured for interstate travel,
which includes Oklahoma. FORD specifically advertised its vehicles on a continuous
basis in Oklahoma. FORD maintains multiple dealerships throughout Oklahoma
through which FORD established channels for providing regular advice, services and
product information to Oklahoma customers such as April Michelle Burckhalter and
Benji Adam Burckhalter. FORD sent technical service bulletins and recalls related to

FORD F350 vehicles, and other related FORD vehicles, into Oklahoma and directed
Case 5:21-cv-00239-D Documenti1-1 Filed 03/22/21 Page 4 of 17

customers to approved FORD service centers in Oklahoma to perform recall and
service bulletin work on FORD vehicles. FORD provided a warranty on its vehicies
and component parts, thereby subjecting itself to the laws of the particular state,
including Oklahoma, and availing itself of the same. At all times material hereto,
FORD served the Oklahoma market and expected its vehicles, including THE Subject
Vehicle and other Ford F350 pickup trucks, to be sold and/or used in Oklahoma.
Defendant, FORD, conduct with regard to the Subject Vehicle and other FORD
vehicles was specifically directed at customers in the State of Oklahoma, resulting in
significant economic benefit for FORD. Plaintiffs’ claims are connected with and/or
related to FORD's contacts with Oklahoma and there is little or no burden on FORD
in litigating this case in an Oklahoma court.
. At all times materia! hereto, Defendant, BALLARD'S OF CLINTON, INC. d/b/a
MCKINSEY MOTOR COMPANY hereinafter referred to as “MCKINSEY”) is an
Oklahoma domestic for-profit business corporation with its principal place of business
located at 1415 US-183, Clinton, OK 73601. MCKINSEY is registered to do business
in the State of Oklahoma, is doing business in the State of Oklahoma and may be
served through its Oklahoma registered agent for service of process: 1415 S 188
HWY, Clinton, OK 73601. |
. At all relevant times, general personal jurisdiction existed and exists over the
Defendant, MCKINSEY, as it is a domestic Oklahoma entity and its principal place of
business is in Oklahoma.

VENUE
. Venue is proper in this county pursuant to Title 12, Section 141 of the Code of Civil
Procedure of the State of Oklahoma because service of summons can be obtained

upon one or more of the Defendants in Oklahoma County.
Case 5:21-cv-00239-D Document 1-1 Filed 03/22/21 Page 5 of 17

FACTS

10. The Defendant, MNA, designed, developed, manufactured, tested or failed to test,
engineered, fabricated, assembled, equipped, repaired, inspected or failed to inspect,
approved, labeled, marketed, promoted, advertised, distributed, supplied, wholesaled
and sold and/or placed into the stream of commerce the “Subject Tire’, a BE Goodrich
Ruqged Trail T/A LT 245/75 R17 bearing DOT Number M343DR413415.

11. The Defendant, FORD, designed, developed, manufactured, tested or failed to test,
engineered, fabricated, assembled, equipped, repaired, inspected or failed to inspect,
approved, labeled, marketed, promoted, advertised, distributed, supplied, wholesaled
and sold and/or placed into the stream of commerce the “Subject Vehicle” a 2016
F350 Pick-up truck bearing Vehicle __ Identification _ Number IN):
1FT8W3DTOGEA98192.

12. The Defendant, MCKINSEY, is a Ford car dealership located in Clinton, Custer
County, Oklahoma engaged in the business of selling new and used cars to the |
general public, including the “Subject Vehicle” upon which the Subject Tire was
mounted.

- 13. On or about July 14, 2016, the Defendant, MCKINSEY, sold the Subject Vehicle upon
which the Subject Tire was mounted to the Plaintiff, BENJI ADAM BURCKHALTER.
14.On August 13, 2019, the Plaintiff, BENJI ADAM BURCKHALTER, was driving the
Subject Vehicle upon which the Subject Tire was mounted on the front passenger
(right) axle southbound on State Highway 152 in Beckham County, Oklahoma. The
Plaintiff, APRIL MICHELLE BURCKHALTER, was the front seat passenger. At said
time and place,: the integrity of the Subject Tire failed and the tread and outer steel

belt on the Subject Tire separated from the tire which caused the Subject Vehicle to
Case 5:21-cv-00239-D Document1-1 Filed 03/22/21 Page 6 of 17

become unstable, swerve, veer out of control and leave the road way and coming to
final rest on the west edge of State Highway 152.

15. As a result of the crash, the Plaintiffs, BENJI ADAM BURCKHALTER and APRIL
MICHELLE BURCKHALTER, suffered serious and permanent injuries.

COUNT!
[NEGLIGENCE — MICHELIN NORTH AMERICA, INC.]

16. Plaintiffs readopt and re-allege paragraphs 1 through 15 above, as fully as if said
paragraphs were restated herein.

17. At all times material hereto, the Defendant, MNA owed the Plaintiffs the duty to
manufacture, assemble, inspect and/or test its tires, including the subject tire
described above, in such a manner and with the exercise of reasonable care, so as to
prevent the tread and steel belt on the subject tire from separating from the tire, and/or
preventing the subject tire from bursting or blowing out, thereby causing a hazard and
a danger for any user of the tire, before placing the subject tire into the stream of
commerce.

18. At all times material hereto, the Defendant, MNA, had a duty to warn consumers or
intended users of the subject tire of defects which it knew or should have known in the
exercise of ordinary care existed in the subject tire, which defects rendered the subject
tire unreasonably dangerous to use.

19. The Defendant, MNA, breached its duty in various ways, including but not limited to,
one or more of the following negligent acts:

a. By failing to use due care in designing, manufacturing, testing inspecting,
maintaining and/or servicing the Subject Tire for its intended use and
specifically relating to the hazardous and dangerous conditions relating to the

tires propensity to fail as described in paragraph 15 above;
 

Case 5:21-cv-00239-D Document1-1 Filed 03/22/21 Page 7 of 17

 

b. By failing to make reasonable tests and/or inspections to discover the
defective, dangerous and hazardous conditions relating to the Subject Tire’s
propensity to fail as described in paragraph 15 above;

c. By negligently failing to warn users of the subject tire, including the Plaintiffs of
said defective, dangerous and hazardous conditions, relating to tire tread/belt
separation when it knew or should have known through the exercise of ordinary
care of said dangerous and hazardous conditions; and/or

d. By failing to discover the defective, dangerous and hazardous conditions
relating to the Subject Tire’s propensity to sustain sudden, unexpected tread
and belt separation, while in the possession of MNA, and during which time

- employees, servants or agents of MNA had an opportunity to inspect, service
and work on the Subject Tire.

e. By failing to design and manufacture a tire that was robust enough for its
intended use as a passenger tire on the Subject Vehicle

20. The Defendant, MNA, knew or should have known that exposing users to the
dangerous, defective and hazardous condition existing in the Subject Tire would give
tise to serious bodily injuries to such users.

21.At all times material hereto, the dangerous, hazardous and defective condition
described above in connection with the propensity of the tire and tread belt to separate
from the tire was latent, and neither BENJI ADAM BURCKHALTER nor APRIL
MICHELLE BURCKHALTER were capable of realizing the dangerous condition and
could not have discovered the dangerous condition with a reasonable inspection.

22. The Defendant, MNA, negligent acts and omissions were a direct and proximate cause
of injuries to the Plaintiffs, BENJI ADAM BURCKHALTER and APRIL MICHELLE

- BURCKHALTER, and their resulting damages.

 

 
Case 5:21-cv-00239-D Document1-1 Filed 03/22/21 Page 8 of 17

23. The Defendant, MNA, is liable to the Plaintiffs, BENJ! ADAM BURCKHALTER and
APRIL MICHELLE BURCKHALTER, for injuries and damages caused by its negligent

acts and/or omissions.

COUNT II
[STRICT LIABILITY - MICHELIN NORTH AMERICA, INC.]

24. The Plaintiffs readopt and reallege paragraphs 1 through 23 above, as fully as if said
paragraphs were restated herein.

25. The Defendant, MNA, manufactured, distributed and/or sold the Subject Tire in a
defective condition unreasonably dangerous to any user.

26. Said product, to wit, the Subject Tire, was unreasonably dangerous and defective
because of its design, lack of or insufficient wamings, use of inappropriate materials,
propensity to permit a separation between the tread and outer steel belt and the tire,
manufacturing defects and/or processing defects or any other reason which may be
learned through discovery.

27. The Defendant, MNA, is in the business of manufacturing, distributing and/or selling
tires, including the subject Tire described in the general allegations. This Defendant
is responsible for placing the subject tire into the stream of commerce.

28. The Plaintiffs were foreseeable users of the Subject Tire, and the Subject Tire was
being used for its intended purpose in an intended manner, at the time of the subject
crash as described in paragraph 15 hereinabove.

29. The Subject Tire was transferred from the possession of the Defendant, MNA, in a
defective condition, and the Subject Tire was substantially unaltered from the time it
left the control of the Defendant, MNA.

30.At ail times material hereto, the dangerous, hazardous and defective condition

described above in connection with the propensity of the tire and tread belt to separate
 

Case 5:21-cv-00239-D Document1-1 Filed 03/22/21 Page 9 of 17

 

from the tire was latent and Plaintiffs were not capable of realizing the dangerous
condition and could not have discovered the dangerous condition with a reasonable
inspection.

31. The defects in the Subject Tire were a direct and proximate cause of the injuries to the
Plaintiffs, BENJI ADAMS BURCKHALTER and APRIL MICHELLE BURCKHALTER.

32. MNA is strictly liable to the Plaintiffs, BENJI ADAMS BURCKHALTER and APRIL
MICHELLE BURCKHALTER, for their injuries and damages caused by defects and
inadequacies in the design and manufacture of the Subject Tire.

COUNT Ill
[NEGLIGENCE ~ FORD MOTOR COMPANY]

33. The Plaintiffs readopt and reallege paragraphs 1 through 15 above, as fully as if said
paragraphs were restated herein.

34. At all times material hereto, the Defendant, FORD owed to the Plaintiffs the duty to
exercise ordinary and reasonable care in the designing, manufacturing, assembling,
inspecting and/or testing of its vehicles, including the subject vehicle equipped with
the subject tire, so as to prevent injuries from the use of such product.

35. At all times material hereto, the Defendant, FORD, had a duty to wam consumers or
intended users of the subject vehicle, including the Plaintiff, of defects which it knew
or should have known in the exercise of ordinary care existed in the subject vehicle,
which defects rendered the subject vehicle unreasonably dangerous to use.

36. The Defendant, FORD, breached its duties owed to the Plaintiff in one or more of the
following ways or others to be identified during discovery of this matter:

a. Negligently failed to wam that the subject vehicle had an unreasonably high
center of gravity and a narrow track width, thereby predisposing the subject

vehicle to loss of control following a tread/belt separation:

 

 
 

Case 5:21-cv-00239-D Documenti-1 Filed 03/22/21 Page 10 of 17

b. Negligently designed and/or manufactured the subject vehicle with a high
center of gravity, such that it had an unreasonably high propensity to lose
control during the course of a normal evasive steering adjustment, such as the
one alleged herein following a tread/belt separation;

c. Negligently failed to wam that the subject vehicle was designed and/or
manufactured with a high center of gravity, such that it had an unreasonably
high propensity to lose control during the course of a normal emergency
steering adjustment, such as the one alleged herein;

d. Negligently designed the subject vehicle with a hydro-boost brake system
which diminished the subject vehicle's response during tread separations such
that it had unreasonably high propensity to lose control during the course of a
normal evasive steering adjustments, such as the one alleged herein following
a tread-belt separation;

e. Negligently failed to warn that the subject vehicle was designed with a hydro-
boost brake system which diminished the subject vehicle's response during
tread separations such that it had unreasonably high propensity to lose contro!
during the course of a normal evasive steering adjustments, such as the one
alleged herein following a tread-belt separation; and

f. Negligently participated in the design and manufacture of the subject tire, such
that the subject tire was chosen by FORD to be original equipment on the
subject vehicle.

37.At all times material hereto, the dangerous, hazardous and defective conditions
described above were latent and the Plaintiff was not capable of realizing the
dangerous conditions and could not have discovered the dangerous conditions with a

reasonable inspection.

 

 
 

Case 5:21-cv-00239-D Document1-1 Eiled 03/22/21 Page 11 of 17

 

x

38. The Defendant, MNA, negligent acts and omissions were a direct and proximate cause
of injuries to the Plaintiffs, BENJI ADAM BURCKHALTER and APRIL MICHELLE
BURCKHALTER, and their resulting damages.

39. The Defendant, MNA, is liable to the Plaintiffs, BENJI ADAM BURCKHALTER and
APRIL MICHELLE BURCKHALTER, for injuries and damages caused by its negligent
acts and/or omissions.

COUNT IV
[STRICT LIABILITY — FORD MOTOR COMPANY]

40. The Plaintiffs readopt and reallege paragraphs 1 through 39 above, as fully as if said
paragraphs were restated herein.

41.Defendant, FORD is engaged in the business of designing, manufacturing,
distributing, and/or selling passenger, sport-utility vehicles and Pick-up trucks,
including the subject vehicle, together with the subject tire. |

42. Defendant, FORD, designed, manufactured, distributed or sold the subject vehicle,
together with the subject tire, in a defective condition unreasonably dangerous to any
user, including the Plaintiff.

43. Said product, to wit, the subject vehicle, was unreasonably dangerous because of its
design characteristics, lack of wamings, use of inappropriate materials, manufacturing
defects and/or, processing defects, including but not limited to:

a. Design and/or manufacture of the subject vehicle with an unreasonably high
center of gravity and a narrow track width, thereby predisposing the subject
vehicte to instability and loss of control;

b. Failure to warn that the subject vehicle had an unreasonably high center of
gravity and a narrow track width, thereby predisposing the subject vehicle to

instability and foss of control;

 

 
 

Case 5:21-cv-00239-D Document1-1 Filed 03/22/21 Page 12 of 17

~

c. Design and/or manufacture of the subject vehicle with a high center of gravity,
such that it had an unreasonably high propensity to lose control during the
course of a normal evasive steering adjustment, such as following a treat/beit
separation described herein;

d. Designed and manufactured the vehicle with an unreasonable propensity to
lose control following an event such as a tire/tread separation;

e. Failure to wam that the subject vehicle was designed and/or manufactured with
a high center of gravity, such that it had an unreasonably high propensity to
lose control during the course of a normal evasive steering adjustment such as
the one alleged herein;

f. Negligently designed the subject vehicle with a hydro-boost brake system
which diminished the subject vehicle’s response during tread separations such
that it had unreasonably high propensity to lose contro! during the course of a
normal evasive steering adjustments, such as the one aileged herein following
a tread-belt separation; ‘

g. Negligently failed to warn that the subject vehicle was designed with a hydro-
boost brake system which diminished the subject vehicle's response during
tread separations such that it had unreasonably high propensity to lose control
during the course of a normal evasive steering adjustments, such as the one
alleged herein following a tread-beit separation; and

h. Negligently participated in the design and manufacture of the subject tire, such
that the subject tire was chosen by FORD to be original equipment on the
subject vehicle.

44.Prior to the date of the subject accident, the Defendant, FORD designed,

manufactured, sold and/or distributed the subject vehicle and placed the subject

 

 
 

Case 5:21-cv-00239-D Document1-1 Eiled.03/22/21 Page 13 of 17

 

vehicle, including the subject tire, in the stream of commerce, where it ultimately
reached the Plaintiffs, foreseeable users of the subject vehicle.

45. The subject vehicle, including the subject tire, was without substantial change in its
condition from the time it was designed, manufactured, and sold by the Defendant,
FORD, until the date of the subject incident.

46. The Plaintiffs were using the subject vehicle, together with the subject tire, in an
intended and customary manner at the time of the incident.

47. The defects in the Subject Vehicle were a direct and proximate cause of the injuries
to the Plaintiffs, BENJI ADAMS BURCKHALTER and APRIL MICHELLE
BURCKHALTER.

48.FORD is strictly liable to the Plaintiffs, BENJI ADAMS BURCKHALTER and APRIL
MICHELLE BURCKHALTER, for their injuries and damages caused by defects and
inadequacies in the design and manufacture of the Subject Vehicle.

COUNT V
[STRICT LIABILITY — BALLARD’S OF CLINTON, INC. d/b/a MCKINSEY MOTOR COMPANY]

49. Plaintiffs readopt and reallege paragraphs 1 through 39 above, as fully as if said
paragraphs were restated herein.

50. Defendant, MCKINSEY, is engaged in the business of distributing and/or selling
passenger and sport-utility vehicles, including the Subject Vehicle together with the
Subject Tire.

51, Defendant, MCKINSEY, distributed and/or sold the Subject Vehicle, together with the

_ Subject Tire in a defective condition unreasonably dangerous to any user, including
Plaintiffs. |

52. On or about July 14, 2016, Defendant, MCKINSEY, sold the Subject Vehicle, together with

the Subject Tire, and placed the Subject Vehicle, together with the Subject Tire, in the

 

 
 

Case 5:21-cv-00239-D Document1-1 Filed_03/22/21 Page 14 of 17

stream of commerce, where it ultimately reached the Plaintiff, BENJI ADAMS
BURCKHALTER, a foreseeable user of the Subject Vehicle, together with the Subject
Tire.

53.. The Subject Vehicle, together with the Subject Tire, was without a substantial change
in its condition from the time it was designed, manufactured and/or sold by Defendant,
MCKINSEY, until the date of the subject incident.

54. The Plaintiffs were using the subject vehicle, together with the subject tire, in an
intended and customary manner at the time of the incident.

55. The defects in the Subject Vehicle, together with the Subject Tire, and/or the failure of the
Defendant, MCKINSEY, to wam and instruct as to the safe and proper use of the Subject
Vehicle, together with the Subject Tire were a direct and proximate cause of the injuries
to the Plaintiffs, BENJI ADAMS BURCKHALTER and APRIL MICHELLE
BURCKHALTER.

56. MCKINSEY is strictly liable to the Plaintiffs, BENJI ADAMS BURCKHALTER and APRIL
MICHELLE BURCKHALTER, for their injuries and damages caused by defects and
inadequacies in the Subject Vehicle and Subject Tire.

DAMAGES
[BENJI ADAMS BURCKHALTER]

57. Plaintiff hereby incorporates all other paragraph of this petition as though fully set forth
herein.

§8.As the result of the defective Subject Tire and Subject Vehicle and the Defendants’
acts and/or omissions, Piaintiff BENJI ADAMS BURCKHALTER sustained injuries and
damages, both in the past and the future, which include, but are not limited, to the
following:

a. Permanent physical injuries;

b. Past and future pain and suffering;

 

 
 

Case 5:21-cv-00239-D Document1-1 Filed-03/22/21 Page 15 of 17

 

c. Past and future mental pain and suffering and mental anguish;
d. Past and future diminished physical capacity and physical impairment;

e. Past and future loss of enjoyment of life, the impairment and loss of the quality
and value of life and inconvenience;

f. Past and future lost eaming and income, impairment of earning capacity and
other economic damages;

g. Past and future reasonable and necessary medical care, treatment, services,
prosthetics, rehabilitation, nursing care, life care and attendant services,

medications, therapy and other expenses, including special medical damages
and expenses;

h. All such other relief and compensatory damages as are permissible at common

law and by statute and to which Plaintiff BENJI ADAMS BURCKHALTER is
entitled.

DAMAGES
{APRIL MICHELLE BURCKHALTER]

59. Plaintiff hereby incorporates all other paragraph of this petition as though fully set forth
herein.

60. As the result of the defective Subject Tire and Subject Vehicle and the Defendants’
acts and/or omissions, Plaintiff APRIL MICHELLE BURCKHALTER sustained injuries
and damages, both in the past and the future, which include, but are not limited, to the
following:

a. Permanent physical injuries;

b. Past and future pain and suffering;

c. Past and future mental pain and suffering and mental anguish;

d. Past and future diminished physical capacity and physical impairment;

e. Past and future loss of enjoyment of life, the impairment and loss of the quality
and value of life and inconvenience;

_f. Past and future lost eaming and income, impairment of earning capacity and
other economic damages;

g. Past and future reasonable and necessary medical care, treatment, services,
prosthetics, rehabilitation, nursing care, life care and attendant services,

 

 
 

Case 5:21-cv-00239-D Document1-1 Filed 03/22/21 Page 16 of 17

 

medications, therapy and other expenses, including special medical damages
and expenses;

h. All such other relief and compensatory damages as are permissible at common
law and by statute and to which Plaintiff APRIL MICHELLE BURCKHALTER is

entitled.
PUNITIVE DAMAGES

61.Plaintiff incorporates by reference herein the preceding paragraphs as though

stated word-for-word.
62. Plaintiff is entitled to recover punitive damages in accordance with Oklahoma law,
’ based upon the Defendants’ complete indifference to and conscious disregard for
the safety of Plaintiffs, BENJI! ADAMS BURCKHALTER and APRIL MICHELLE
BURCKHALTER, and others, causing or contributing to catastrophic and
permanent injuries. Defendants’ wanton and reckless acts and omissions occurred
under circumstances where their conduct, in total disregard of the consequences,
would naturally and probably result in injury or damages to Plaintiff.. Defendants
knew or should have known, in light of the surrounding circumstances, that their
conduct would naturally and probably resuit in catastrophic and serious injury, and
continued this conduct with malice and wanton and reckless disregard for the
consequences of its actions for which punitive damages should be awarded. In
addition to actual, special, consequential and compensatory damages, Plaintiff
demands a judgment against Defendants for punitive damages in an amount
necessary and sufficient to deter Defendants from the above-described conduct
and to punish Defendants for their willful, wanton, gross, flagrant, reckless,

outrageous, and egregious conduct.

 

 
Case 5:21-cv-00239-D Document 1-1 Filed 03/22/21 Page 17 of 17

JURY DEMAND
Plaintiff requests that a jury be empaneled to try all fact issue in this case.
PRAYER

WHEREFORE, Plaintiffs, BENJI ADAM BURCKHALTER and APRIL MICHELLE
BURCKHALTER, respectfully pray for an award of actual and punitive damages against
MICHELIN NORTH AMERICA, INC., FORD MOTOR COMPANY, and BALLARD'S OF
CLINTON, INC. d/b/a MCKINSEY MOTOR COMPANY and further against all Defendants or
prejudgment and post-judgement interest, costs, attorneys’ fees and all such other relief as
the Court deems just and equitable.

BRANUM LAW FIRM, PLLC

 

ohn Branum, OBA No. 20165
M. Mitchel, OBA No. 20784
essica S. Ladd, OBA No. 33821
9600 South May Avenue
Oklahoma City, Oklahoma 73159
Telephone (800) 318-9950
Facsimile (800) 418-8210
Email lit@branumlawfirm.com

and

Ernesto L. Santos, Jr., to be admitted Pro Hac Vice
HALPERN | SANTOS | PINKERT

150 Alhambra Circle, Suite 1100

Coral Gables, FL 33134

Office: 305-445-1111

Fax: 305-445-1169

Email ernesto@hsptrial.com
ATTORNEYS FOR PLAINTIFF
